EXAMINER'S AMENDMENT
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 1-8, 11-13, 16 and 21-28 are allowed.                                                                                                                 
	
The following is an examiner’s statement of reasons for allowance:
 The closest prior art, Conger (U.S. Publication No. 20190128071), does not teach or suggest every limitation in claims 1, 12 and 24.
In regards to claim 1, Conger teaches a pivotable steering pad structure (158; Fig. 4A) that pivots along a pivot axis (R) and a moveable piston (156). 
However, Conger does not teach or suggest that the piston includes a flange that slides along a slot in a direction  that is orthogonal to the pivot axis as the steering pad  pivots. As such, Conger fails to teach the limitations specifically called for in the claimed combination and it would not have been obvious to modify Conger with the aforementioned structures as claimed.
Claims 12 and 24 are allowable for the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Authorization for this examiner’s amendment was given in an interview with Harold Borland on 03/04/2022.

The application has been amended as follows: 

In the Claim:
7. (Currently Amended) The rotary steerable system according to claim 6, wherein the flange of the at least one piston is circular, wherein the at least one piston is retained in the T-slot by  the circular flange of the piston, and wherein the circular flange is rotatable in the T-slot such that the at least one piston is rotatable about the piston axis.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676